Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 12, 2014

                                     No. 04-13-00909-CV

                     IN THE INTEREST OF N.G.W. ET AL Children,

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00066
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
         In this accelerated appeal, the appellant’s brief was filed on February 11, 2014; the
State’s brief was due on March 3, 2014. See TEX. R. APP. P. 38.6(b). On March 5, 2014, the
State filed a first motion for extension of time to file the State’s brief and the brief itself.
       The State’s motion is GRANTED and its brief is deemed timely filed.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court